DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 9/20/2022 regarding application 17/220028 that was initially filed on 4/1/21. Claims 21-24 and 29-32 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “useful” in claim 31 is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of the definitions of the term in a dictionary is “of a value,” and the question whether the index is of a value can be based on too many different ways depending on how the “value” is defined. For the purpose of prosecution, the term is understood as meaning “used.” All dependent claims are rejected as having the same deficiencies as the claims they depend from.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 21 - 24 and 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al., US 9159141 B2 (hereinafter Bordes) in view of Lin et al., US 6292582 B1 (hereinafter Lin), Star-Lack et al., US 2012/0314921 A1 (hereinafter Star-Lack), and further in view of Miyoshi, US 2015/0156486 A1 (hereinafter Miyoshi).

	As for claim 21, Bordes discloses a decoder comprising circuitry configured to: receive (col. 4, ll. 54-62, e.g., decoder) a bit stream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream) including a coded picture (col. 4, ll. 54-62, e.g., decoder, note the encoded image and col. 1, ll. 21-33, e.g., quadtree-based partition structures), the coded picture including signaling information for a non-straight, non-rectangular boundary (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information), generate first predictive pixel values (col. 5, ll. 2-17, e.g., each of the two segments is predicted) in a first region on a first side (col. 5, ll. 2-17, e.g., two segments, note a first segment) of the non- straight, non-rectangular boundary, generate second predictive pixel values (col. 5, ll. 2-17, e.g., each of the two segments is predicted) in a second region on a second side (col. 5, ll. 2-17, e.g., two segments, note a second segment) of the non-straight, non-rectangular boundary. 
	Bordes does not explicitly disclose information including a first index for determining a start point and a second index for determining an end point of a non-straight, non-rectangular boundary, determine, using the first index and second index, the start point and end point of the non-straight, non-rectangular boundary. 
	However, Lin teaches information including a first index (col. 13, ll. 46-54, e.g., start point) for determining a start point and a second index (col. 13, ll. 46-54, e.g., end point) for determining an end point of a non-straight, non-rectangular boundary (col. 13, ll. 46-54, e.g., curvature and polynomial), determine, using the first index (col. 13, ll. 46-54, e.g., start point) and second index (col. 13, ll. 46-54, e.g., end point), the start point and end point of the non-straight, non-rectangular boundary (col. 13, ll. 46-54, e.g., curvature and polynomial).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes and Lin before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and system for identifying defects in a semiconductor of Lin with a motivation to easy and quick identification of the boundary by using the start and end information.
	Bordes as modified by Lin does not explicitly teach smooth the first predictive pixel values and second predictive pixel values across the non-straight, non-rectangular boundary. 
	However, Star-Lack teaches smooth ([0065], e.g., smooth) the first predictive pixel values and second predictive pixel values across the non-straight, non-rectangular boundary ([0065], e.g., boundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Lin, and Star-Lack before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of motion-blurred imaging enhancement method and system of Star-Lack with a motivation to increase the efficiency of the coding due to the better predictions based on smoothing.
	Bordes as modified by Lin and Star-Lack does not explicitly teach the coded picture including a coding tree unit comprising multiple coding units and boundary in the coding tree unit decode the coding tree unit by adding residual pixel values to the smoothed first and second predictive pixel values. 
	However, Miyoshi teaches the coded picture including a coding tree unit ([0065], e.g., CTU and 64 pixels x 64 pixels) comprising multiple coding units ([0109], e.g., CU and 32 x 32 pixels) and boundary ([0084], e.g., boundary) in the coding tree unit ([0065], e.g., CTU and 64 pixels x 64 pixels) decode the coding tree unit by adding ([0214], e.g., adds) residual pixel values ([0214], e.g., prediction error) to the smoothed first and second predictive pixel values. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Lin, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtained an efficient bitstream by using the intra prediction that reduces the number of bits in the bitstream.

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Bordes further discloses the non-straight, non-rectangular boundary is a curve (Figs. 7-8, element curve).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Bordes further discloses the picture depicts a curved object (Figs. 7-8, element curve) and the non-straight, non-rectangular boundary represents a boundary of the object (Figs. 7-8, element curve).

	As for claim 24, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Bordes as modified by Lin and Star-Lack does not explicitly teach the coding tree unit is NxN, wherein each coding unit is N/2 x N/2, and N is one of 128, 64, or 32. 
	However, Miyoshi teaches the coding tree unit is NxN ([0065], e.g., CTU and 64 pixels x 64 pixels), wherein each coding unit is N/2 x N/2 ([0109], e.g., CU and 32 x 32 pixels), and N is one of 128, 64, or 32. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Lin, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtained an efficient bitstream by using the intra prediction that reduces the number of bits in the bitstream.

	As for claim 29, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Bordes as modified by Star-Lack and Miyoshi does not explicitly teach the start point is on a first side of the coding tree unit a first offset distance from a first corner of the coding tree unit. 
	However, Lin teaches the start point (Fig. 5, e.g., element 104) is on a first side of the coding tree unit a first offset distance from a first corner of the coding tree unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Star-Lack, Miyoshi, and Lin before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and system for identifying defects in a semiconductor of Lin with a motivation to easy and quick identification of the boundary by using the start and end information.

	As for claim 30, most of limitations of this claim have been noted in the rejection of Claim 29. 
	Bordes as modified by Star-Lack and Miyoshi does not explicitly teach the end point is located on a second side of the coding tree unit a second offset distance from a second corner of the coding tree unit. 
	However, Lin teaches the end point (Fig. 5, e.g., element 108) is located on a second side of the coding tree unit a second offset distance from a second corner of the coding tree unit. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Star-Lack, Miyoshi, and Lin before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and system for identifying defects in a semiconductor of Lin with a motivation to easy and quick identification of the boundary by using the start and end information.

	As for claim 31, the claim recites a decoder comprising circuitry of the decoder of claim 30, and is similarly analyzed.

	As for claim 32, most of limitations of this claim have been noted in the rejection of Claim 31. 
	Bordes as modified by Lin and Star-Lack does not explicitly teach the coded picture includes a block of intra-predicted pixels and wherein the decoder includes an intra-prediction processor for decoding the block of intra-predicted pixels. 
	However, Miyoshi teaches the coded picture includes a block of intra-predicted pixels and wherein the decoder includes an intra-prediction processor for decoding the block of intra-predicted pixels ([0063], e.g., intra prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Lin, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtained an efficient bitstream by using the intra prediction that reduces the number of bits in the bitstream.

Response to Arguments
Applicant 's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 21 that Star-Lack is directed fundamentally different problem than the current application and the subject matter of Bordes, thus a person of ordinary skill in the art would not look to the Star-Lack. Examiner respectfully disagrees. Star-Lack is a pertinent art because they address the same problem of smoothing image data for improving images. Applicant further argues that Star-Link’s smoothing is not relevant to the current claims. Examiner respectfully disagrees. Although Applicant argues that the segments in Star-Lack are not predictive pixel values, Applicant is attacking references individually. MPEP states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 IV. In the instant application, the predictive pixel values are taught by Bordes, e.g., in col. 5, ll. 2-17, e.g., “each of the two segments is predicted …” Thus, the combination of the references teaches the limitation in the claim.
Applicant's other arguments, filed 3/21/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1. Dvir et al., US 10602186 B2, discloses systems and methods for mask based
processing of a block of a digital image.

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485